 In the Matter of MONTGOMERY WARD & CO., INC., EMPLOYERandGEN-ERAL WAREHOUSEMEN'S UNION, LOCAL 852, AFFILIATED WITH INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, PETITIONERCase No. 2-RC-2240.Decided September 21, 1950DECISION AND ORDERUpon a petition duly 'filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jerome I. Macht,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer. .3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all employees in the supply andsample departments, and all employees in the retail fashion distribu-tion unit in the merchandise handling pools in the Employer's NewYork place of business, excluding employees in the stock control andI.B.M. stock control departments, guards, and supervisors.'TheEmployer contends that the appropriate' unit should consist of allemployees of the Employer at 75 Varick Street, New York City officeand warehouse, excluding professional employees, guards, watchmen,and supervisors.There is no history of collective bargaining for'The Petitioner seeks those employees who physically handle the mechandise in connec-tion with warehousing activities, and those clerical employees who work together with andunder the same supervision as the warehouseemployees.91 NLRB No. 62.366 MONTGOMERY WARD & C'o., INC.367any of these employees, and there is no request by any labor organiza-tion to represent a unit of employees such as proposed by the Em-ployer.The Employer has offices and warehouse space in a building at 75Varick Street, New York City. This office is the Employer's chiefdistribution center for soft line merchandise to its various retail storesand mail order houses located throughout the United States.Thereare approximately 1,200 employees on the time-card payroll who workin 21 different departments? Substantially all these employees,except those in the merchandise handling unit of the retail fashiondistribution department, and in the sample room and supply depart-ment, are engaged in clerical, technical, and professional work, anddo no manual labor .3The buying office purchases soft line merchandise for the retailstores and mail order houses of the entire Montgomery Ward chainfrom information supplied by the stock control and the I. B. M.stock control departments.These departments furnish the merchan-disers in the buying office with all the information necessary to pur-chase and replenish store stock with merchandise.The employeesin the merchandise handling unit receive the merchandise from themanufacturers, examine, tag, and stock it, pick assortments, list or billit,and pack and ship the merchandise to the various stores in thechain.The retail fashion distribution department consists of three,separatedepartments 4 the merchandise handling unit,5 the stock control and theI. B. M. stock control departments.All three departments are underthe over-all supervision of the retail distribution manager.Underhim are four separate pool managers, each in charge of a merchandisepool.They supervise the employees who do the physical handlingof the merchandise, and those who do the clerical work in connectionwith the physical handling of the merchandise.They have nothing to2These departments are the buying office, stock control department, advertising and salesdepartment, comptroller's office, law department, regional office, central printing and steno-graphic department, mail room, sample room, building service and maintenance depart.ment, basic list unit, retail order unit, laboratory and examination standards unit, mer-chandise literature and packaging unit, merchandise service audit unit, medical depart-ment, catalogue office, telephone unit, supply department, purchasing department, andretail fashion distribution department.2Employees in the building service and maintenance department do painting and repairwork, and clean up in all departments. Employees in the testing and inspection departmenttestmerchandise from. the merchandise handling departmentand sample room.4 The employees in each of the three departments are on separate payrolls.6 The merchandise handling unit is located on four differentfloors,each of which isknown as a merchandise pool. The merchandise which is handled in these pools is for theEmployer's retail stores. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDdo with the stock control or I. B. M. stock control departments, whichare under separate immediate supervision.In each merchandise pool there are 4 supervisors responsible tothe pool manager on their floor.The receiving and stock supervisoris responsible for the receiving of all merchandise delivered to a givenpool floor, and the subsequent stocking of that merchandise on the per-manent bars.The examining and tagging supervisor is responsiblefor the examination and tagging of all merchandise delivered to agiven pool floor.The picking and listing supervisor is responsiblefor the picking of orders and the listing (the chargeout to the stores)of the merchandise that has been picked.The packing and shippingsupervisor is responsible for the packing and shipping of the merchan-dise to the retail stores in the chain.There are approximately 321 em-ployees in the merchandise handling unit classified as order pickers,packers, helpers, shipping and receiving clerks, examiners, taggers,tag makers, stockmen, listing clerks, accounting clerks, return goodsclerks, irregularity clerks, secretary, department timekeepers, and er-ror correction clerks.About 23 of these are clerical employees whowork on the floor under the same supervision as the other employeesin the pool.The work of about 18 of these clericals involves somephysical handling of the merchandise.The purpose and nature of the work of the stock control and theI.B. M. stock control departments is the same.The chief differencebetween these two departments is that the employees in the I. B. M.department use business machines, whereas the stock control depart-ment is a manual operation.There are approximately 63 employeesin the I. B. Al. department, and about 91 in the stock control depart-ment.They are clerical employees and business machine operators.They keep records of sales and inventory of both the merchandisehandling unit and store inventories.They also process sales fromstores.These employees do not physically handle any merchandise.There are approximately 16 employees in the sample room who have'substantially the same job classifications as the employees in the mer-chandise handling unit, and who do work similar to that of thoseemployees.In this department the employees handle individualitems, while in the merchandise handling unit they handle large quan-tities of the same item.'The sample room employees are under theseparate supervision of a supervisor who reports to the New York of-fice operating manager.There are two receiving clerks and three supply clerks in the sup-ply department.Their work is also similar to that of the employees° The chief difference is that the sample room receives and ships samples instead of mer-chandise in quantity. MONTGOMERY WARD & C'0., INIC.369in the merchandise handling unit, except that they handle supplies in-stead of merchandise.They distribute supplies needed to carry onoperations of the New York office, including the merchandise handlingunit.With the exception of tags for marking garments, the supplydepartment employees do not handle any merchandise which ispurchased from manufacturers and sold through the retail stores.This department is under the separate supervision of a supervisor whoreports to the New York office operating manager.During the past year there have been a number of temporary trans-fers from the merchandise handling unit to departments other thanthe sample room and supply department,' and from other depart-ments into the merchandise handling unit.A substantial number ofthese transfers were of clerical. employees.The temporary transfersoccur during peak seasons and when employees are absent.Therehave also been permanent transfers both to and from the merchandisehandling unit.Per ianent transfers are made in order to securepromotions.Identical personnel policies are applied to all employees, and theEmployer has a uniform wage-rate system and job evaluation planfor all employees.All employees have the same working conditions,and the same employee benefits such as vacations, insurance, medicalservices, discounts, and loan system.The employees sought by the Petitioner are essentially all the Em-ployer's warehousing and stock handling employees at the New Yorkoperations.With the exception of a few clerical employees, no otheremployees at the New York office regularly perform work comparableto that done by the employees in the proposed unit.'The Board hasheld that a unit is not inappropriate because it comprises employees indifferent departments having different immediate supervision.9Onthe basis of those facts, and on the entire record in the case, includingthe lack of interest in common of these employees with those of thegeneral office employees, and the absence of any bargaining history,we believe that a unit limited to the warehouse employees isappropriate.10'The majority of the temporary transfers out of the merchandise handling unit were toother divisions of the merchandise handling unit,and to the sample room and supplydepartment.8The record shows that the only employees in other departments whose job classificationsare identical to those of employees in the unit sought by the Petitioner,are accountingclerks, departmental timekeepers,and secretaries.9The Rollman d Sons Company,90 NLRB No.1; Texas-Empire Pipe Line Company,88NLRB 631.10 It is well settled that warehouse employees,including warehouse clerks,may consti-tute a separate appropriate unit.Cf.Montgomery Ward d Co., Incorporated,89 NLRB1370;Cohn-Hall-Marx Company,86NLRB 101;S.S.Pierce Co.,82NLRB 1260;Jordan Marsh Company,78 NLRB 1031. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all employees in the merchandise handling unit, thesample room and the supply department at the Employer's New YorkCity office and warehouse, excluding professional employees, guards,and supervisors, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.As the Petitioner has, however, failed to establish the necessaryshowing of interest among the employees in the unit we have foundappropriate, we shall dismiss the petition, without prejudice to filinga new timely petition at such, time as the required showing of repre-sentation can be made.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed herein be, and ithereby is, dismissed.